Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 23, 2019                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  159531(100)                                                                                           Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  LEOLA ROBERTSON, Personal                                                                            Megan K. Cavanagh,
  Representative of the ESTATE OF                                                                                       Justices
  MARTEL ROBERTSON,
               Plaintiff-Appellee,
                                                                    SC: 159531
  v                                                                 COA: 337961
                                                                    Wayne CC: 15-010455-NI
  LADARIUS DEANGELO JOHNSON,
           Defendant,
  and
  U-HAUL CO. OF MICHIGAN, also known as
  2013 U-HAUL TITLING 1, LLC,
             Defendant-Appellant.
  _______________________________________/

         On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing her answer to the application for leave to appeal is GRANTED. The answer
  submitted on August 20, 2019, is accepted as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 23, 2019

                                                                               Clerk